IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

RICHARD “RIP” HALE,

Claimant,
Case No. 3:19-cv-229
Vv.
JUDGE WALTER H. RICE
MORGAN STANLEY,
Respondent.

 

DECISION AND ENTRY SUSTAINING RESPONDENT'S MOTION TO
DISMISS CLAIMANT'S MOTION TO VACATE (DOC. #9) PURSUANT
TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(1), CHALLENGING
THIS COURT’S SUBJECT MATTER JURISDICTION; TERMINATION
ENTRY

 

On August 2, 2019, Claimant, Richard “Rip” Hale (“Hale”), filed a Motion to
Vacate Arbitration Award “pursuant to Section 10 (a)(3) and (4) of the Federal
Arbitration Act ("FAA"), 9 U.S.C. 8 10 and Sixth Circuit case law.” Doc. #1,
PAGEID#1. The arbitration award, rendered on May 2, 2019, denied “Hale’s claims
of Negligence, Defamation, Breach of Fiduciary Duty and Intentional Infliction of
Emotional Distress.” Doc. #1-3, PAGEID#43. As such, Hale was awarded no
damages against his former employer, identified in the caption as the
Respondent, “Morgan Stanley.” The relief requested by Hale is “that this Court
vacate Judge Coar's award, issue an order finding in his favor on all of his claims,

and award him all of the remedies he has requested.” Doc. #1, PAGEID#29. Hale
contends that the “requested remedies” can be found in his “Opening Statement
from the arbitration” which is attached to his Motion to Vacate. /d.

In response to Hale’s Motion to Vacate, the Respondent, whose legal name
is Morgan Stanley Smith Barney LLC, doing business as Morgan Stanley Wealth
Management (“MSWM”), has filed a Motion to Dismiss Claimant’s Motion to
Vacate Arbitration Award (“Motion”), Doc. #9. The Motion is filed pursuant to
Federal Rule of Civil Procedure Rule 12(b)(1), challenging this Court’s subject
matter jurisdiction. Hale has filed a Memorandum in Opposition, Doc. #10, and

MSWMM has filed a Reply, Doc. #11. The Motion is now ripe for consideration.

|. Background Facts

Respondent argues that the Court lacks subject matter jurisdiction over
Hale’s Motion to Vacate since the Federal Arbitration (“FAA”) does not, by itself,
confer federal question jurisdiction. MSWM further contends that no diversity
jurisdiction exists since the amount in controversy is “zero” due to the arbitrator
awarding no damages to Hale. In response, Hale asserts that federal question
jurisdiction exists under 8 10(a)(3) and (4) of the FAA and “because Mr. Hale has
an age discrimination claim under the federal Age Discrimination in Employment
Act.” Doc. #10, PAGEID#130. Finally, Claimant asserts that notwithstanding the
arbitrator awarding him no monetary damages, his “total monetary demand is
$14.75 million in monetary damages” which “satisfies the jurisdictional amount in

controversy.” Doc. #10, PAGEID#132.
Hale has attached to his Motion to Vacate, a copy of the “JAMS Final
Award,” Doc. #1-3, his “Post-Hearing Brief,” Doc. #1-4, a New York Times Article
entitled “Morgan Stanley Knew of a Star’s Alleged Abuse. He Still Works There.,”
dated March 28, 2018, Doc. #1-5, PAGEID#72 (Exhibit QQ), and his “Opening

Statement,” Doc. #1-6.

ll. Standard of Review

Federal courts are courts of limited jurisdiction, and a party that seeks to
invoke a federal district court’s jurisdiction bears the burden of establishing the
court’s authority to hear a case. Kokkenen v. Guradian Life Ins. Co. of Am., 511
U.S. 375, 377 (1994). Federal courts have subject-matter jurisdiction only over civil
actions “arising under the Constitution, laws, or treaties of the United States,” 28
U.S.C. § 1331, and over cases where there is complete diversity of citizenship
between the parties and the amount in controversy exceeds $75,000 exclusive of
interest and costs, 28 U.S.C. § 1332. “[S]ubject-matter jurisdiction, because it
involves a court's power to hear a case, can never be forfeited or waived.”
Arbaugh v. Y&H Corp., 546 U.S. 500, 514, 126 S.Ct. 1235 (2006)(citation omitted).
A challenge to the subject matter jurisdiction of the United States District Court
under Rule 12(b)(1) of the Federal Rules of Civil Procedure may either be facial or

factual. Carrier Corp. v. Outokumpu Oyj, 673 F.3d 430, 440 (6th Cir.2012). A facial

 

1 JAMS is an acronym for Judicial Arbitration & Mediation Services Inc.

3
challenge requires all the plaintiff's allegations to be accepted as true, “much as
with a Rule 12(b)(6) motion.” /d. In contrast, a factual challenge to the court's
subject matter jurisdiction allows the court to “weigh evidence to confirm the
existence of the factual predicates for subject matter jurisdiction,” without
presuming the truth of the allegations. /d. (citing RM/ Titanium Co. v.
Westinghouse Elec. Corp., 78 F.3d 1125, 1134 (6th Cir.1996)). Here, Respondent’s
challenges to the Court's subject matter jurisdiction are purely legal. As such, the
Court will assume all of Hale’s factual allegations to be true, as with the standard

of review for a motion made under Rule 12(b)(6).

Ill. Legal Analysis

A. No Federal Question Jurisdiction Exists under 28 U.S.C. § 1331

District courts have federal question jurisdiction over “all civil actions
arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C.
§ 1331. MSMW asserts that Hale’s claim to federal question jurisdiction under 28
U.S.C. § 1331, based on the FAA, fails as a matter of law, because this statute does
not create an independent basis for federal jurisdiction. The Court agrees. “The
[FAA] is something of an anomaly in the field of federal-court jurisdiction. It
creates a body of federal substantive law establishing and regulating the duty to
honor an agreement to arbitrate, yet it does not create any independent federal-
question jurisdiction under 28 U.S.C. 8 1331 ... or otherwise.” Moses H. Cone

Memorial Hosp. v. Mercury Const. Corp., 460 U.S. 1, 25, n. 32, 103 S.Ct. 927, 74
L.Ed.2d 765 (1983). This is true whether the motion is a motion to compel
arbitration pursuant to 84 of the FAA, or a motion to vacate pursuant to §10(a).

‘[T]o read section [9 or] 10 as bestowing jurisdiction to [confirm or]

vacate absolutely any arbitration award,’ as the Court of Appeals for

the Second Circuit has said, ‘would open the federal courts to a host

of arbitration disputes, an intent that we should not readily impute to

Congress.’ Ford v. Hamilton Investments, Inc., 29 F.3d 255, 258 (6th

Cir. 1994) (citing Harry Hoffman Printing, Inc. v. Graphic

Communications, Int'l Union, Local 261,912 F.2d 608, 611 n.1 (2d

Cir.1990) See also Prudential-Bache Sec., Inc. v. Fitch, 966 F.2d 981,

988 (5th Cir.1992) (‘There is no indication that Congress in enacting

the [Federal Arbitration Act], or the Supreme Court in interpreting it,

intended to change the rules for determining federal jurisdiction over

a complaint’) (abrogated on other grounds by Varden v. Discover

Bank, 556 U.S. 49,129 S. Ct. 1262 (2009).

Hale also asserts that federal question jurisdiction exists because he “has
an age discrimination claim under the federal Age Discrimination in Employment
Act, over which district courts unquestionably [have] jurisdiction.” Doc. #10,
PAGEID#130. In his Motion to Vacate, Hale argues, among other things, that the
arbitration award should be vacated because his “Motion to Add an Age
Discrimination [C]laim,” which was opposed by Respondent in the arbitration,
was denied by the arbitrator. /a. PAGEID#17. Claimant includes in his Motion to
Vacate detailed excerpts from his April 24, 2018, letter to the arbitrator in which he
asserts that he successfully “refuted” Respondents’ arguments. Doc. #1,
PAGEID##13-18. Respondent argues, however, that the arbitration’s Final Award
establishes that no federal age discrimination claim was ever litigated. Moreover,

even if such a claim had been decided and rejected by the arbitrator, MSWM

contends that it would not provide an independent basis for federal jurisdiction in
this Court. In support of their position, MSWM cites to Co/lins v. Blue Cross Blue
Shield of Michigan, 103 F.3d 35 (6th Cir.1996).

In Collins, the Sixth Circuit vacated the decision of the district court
confirming an arbitration award in favor of the plaintiff who claimed that her
former employer, Blue Cross Blue Shield of Michigan (“BCBSM”), violated the
ADA and state anti-discrimination statutes. Following an arbitration which
resulted in an award in her favor, Collins filed a complaint to confirm the
arbitration award in state court. BCBSM, however, removed the case to the
district court asserting federal question jurisdiction due to the ADA claim, asserted
by the plaintiff and included in the arbitration award. Although the district court
confirmed the award, the Sixth Circuit reversed holding that the district court had
no federal question jurisdiction.

In this case, one of the issues in the underlying arbitration was

Collins' statutory claim against BCBSM under the ADA, clearly a

federal question. However, the issue in Collins' state court complaint

was the confirmation of the arbitrated award, a right that was

provided in the parties’ arbitration agreement and, thus, clearly a

State law matter. As noted, neither the FAA nor the underlying

arbitrated claim provide an independent basis of federal jurisdiction

in an action to confirm or vacate an arbitration award. Therefore, this

Court lacks jurisdiction of this matter.

Id. at 37. See, Taylor v. Western Southern Financial Group, 3:12-mc-00020, 2013
WL 3122120 (S.D. W.D. Ohio June 19, 2013).

Because “neither the FAA nor the underlying arbitrated claim provide an

independent basis of federal jurisdiction in an action to confirm or vacate an
arbitration award,” the Court does not have federal question jurisdiction under 28
U.S.C. § 1331.

B. No Diversity Jurisdiction Exists under 28 U.S.C. § 1332

Hale next asserts that even if there is no federal question jurisdiction, the
Court has jurisdiction pursuant to 28 U.S.C. § 1332, since the parties are diverse in
citizenship and his “demand was $14.75 million in monetary damages” in the
arbitration. Doc. #10, PAGEID#132. In arguing that the $75,000 jurisdictional
amount for diversity has been met, Hale relies on Mitchell v. Ainbinder, 214 F.
App’x 565, 566 (6th Cir. 2007) (unpublished).

In Mitchell, customers of a brokerage firm appealed a district court decision
that upheld the arbitration award of no damages and a verdict in favor of the
brokerage company. In affirming the decision of the district court, the Sixth
Circuit “briefly” addressed the defendant's argument that no diversity jurisdiction
existed since the amount in controversy had not been satisfied. /d. 566.

Where, as here, the petitioner seeks to reopen the arbitration, the

amount in controversy ‘includes the matter at stake in the

arbitration.’ See Sirotzky v. New York Stock Exchange, 347 F.3d 985,

989 (7th Cir. 2003) (citations omitted); see also Ford v. Hamilton

Investments, Inc., 29 F.3d 255, 260 (6th Cir.1994). Even a cursory

review of the statement of claim reveals that well over $75,000 was at

stake in the arbitration. Mitchell's total claim, which included punitive

damages, totaled more than $770,000, exclusive of costs and attorney

fees.

Mitchell, 214 Fed. Appx. 566. Based upon the demand of the plaintiff, the Sixth

Circuit found that the jurisdictional amount was satisfied and that the diversity

jurisdiction had been established.
Although MSWM agrees that the parties are diverse in citizenship, Doc. #11,
PAGEID#139, it asserts that no diversity jurisdiction exists since the “zero” dollar
award does not satisfy the jurisdictional threshold of $75,000. Respondent further
argues that Mitchel//, an unpublished decision, does not apply because, unlike
Hale, the plaintiff in Mitche// sought a reopening and remand of the arbitration
and not a vacation of it. As such, MSWM argues that this Court must apply Ford,
the 1994 Sixth Circuit decision.

In Ford, the plaintiff sought to vacate an arbitration award. In response, the
defendants moved to have the arbitration award confirmed and responded on the
merits to the plaintiff's motion. Ford, 29 F.3d at 257. The district court denied
plaintiff's motion to vacate and confirmed the arbitration award. /ad. On appeal,
however, the Sixth Circuit held that the trial court did not have jurisdiction over
the action pursuant to 28 U.S.C. 1332, since the arbitration award did not exceed
the jurisdictional amount.

Mr. Ford's complaint alleges that the arbitration panel awarded

Hamilton Investments $26,666.63, plus $3,857.53 in interest. The total

of these figures obviously does not exceed $50,000. In the arbitration

proceedings Mr. Ford claimed more than $50,000 against Hamilton

Investments, but he never asked the district court to order that the

arbitrators reopen his claim against Hamilton Investments; all he

sought from the district court was the vacation of an award that fell

short of the jurisdictional amount by almost $20,000. A claim for

vacation of an arbitral award in the amount of $50,000 or less is not
sufficient for diversity jurisdiction.

 

*The jurisdictional amount under 28 U.S.C. § 1332 was amended and increased to
$75,000.00 by legislation enacted October 19, 1996, Pub.L. 104-317, Title Il, § 205(a), 110
Stat. 3850.
Ford, 29 F.3d at 260.

At first glance, it appears that by reaching different results for determining
the jurisdictional amount in diversity cases involving the FAA, Mitchel// and Ford
are in conflict. Although Mitche//is an unpublished Sixth Circuit opinion, not
“precedentially binding under the doctrine of stare decisis” on this Court, it “may
be considered” for its persuasive value. Core// v. CSX Transportation, Inc., 378 F.
App'x 496, 499 n. 1 (6th Cir.2010). In this case, however, the Court does not find
that Mitchel/ is persuasive, since the relief sought by the plaintiff was a reopening
or remand of the matter “for reconsideration with an entirely new arbitration
panel.”? The plaintiff in Ford, as in the instant matter, sought a vacation of the
arbitration award. Additionally, Mitche//, in announcing that it determined the
jurisdictional amount based on the demand sought in the arbitration, did not
overrule Ford and, in fact, cited it along with S/rotzky. Both Ford and Sirotzky
involved parties seeking to vacate an arbitrator's decision and not to reopen an
arbitration.

In the case before this Court, Hale does not seek a reopening or remand of
the arbitration, but, instead, a vacation of the arbitration. As such, the Court finds

that the reasoning of the Sixth Circuit in Ford must be followed. Pursuant to Ford,

 

3 Mitchell v. Ainbinder, 2:04-cv-72847-PDB-DAS, 1,4 ECF No. 41 (“Based upon all the
transgressions alleged by Petitioners, they contend that this Court should vacate the
arbitration award in favor of Respondents and remand the matter to the NASD-DR for
reconsideration with an entirely new arbitration panel.”)
since the claimant herein seeks vacation of the arbitration decision and not a
remand for reconsideration with an entirely new arbitration panel, any claim for
damages in the initial arbitration is irrelevant for diversity jurisdiction.
Accordingly, the Court finds that it does not have jurisdiction under 28 U.S.C. §
1332, since the amount in controversy is less than $75,000.

The Court has determined that the issues presented herein are clear and,

accordingly, no oral hearing is necessary.

IV. CONCLUSION

For the reasons set forth above, the Respondent's Motion to Dismiss
Claimant's Motion to Vacate Arbitration Award, Doc. #9, is SUSTAINED.

This case is terminated upon the docket of this Court.

Judgment shall be entered in favor of Respondent, Morgan Stanley Smith
Barney LLC, and against Claimant, Richard “Rip” Hale.

The captioned case is hereby terminated upon the docket records of the
United States District Court for the Southern District of Ohio, Western Division at

Dayton.

Date: March 13, 2020 ot erohl eeu

WALTER H. RICE
UNITED STATES DISTRICT JUDGE

10
